DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous 35 USC 112(b) rejections are withdrawn in light of the previous claim amendments.  
Regarding the previous 35 USC 101 rejection, the previous 35 USC 101 rejection is withdrawn in light of the present claim amendments and remarks.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 9 and 19 is/are objected to because of the following informalities:  “an amount of resources” should recite “the amount of resources”.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities: Claim 18 recites the limitation “if the determination is that the obtained confidence does not exceed the threshold confidence, performing, by a processor of the vehicle, an alternative task different from the prospective task”; however, Claim 18 previously introduced the limitation “determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task”.  The limitations appear to be duplicate; 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170210378 (“Gunaratne”) in view of US 20190278354 (“Alameh”).

As per Claim(s) 1 and 13, Gunaratne discloses a method carried out by a vehicle, the method comprising: 
identifying, by a processor of the vehicle, a prospective task to be performed by the vehicle (see at least abstract, [0054]-[0061]: safe trajectory); obtaining, by the processor, a confidence in an accuracy of an output of a module (see at least [0054]-[0061]); determining, by the processor, that the obtained confidence does not exceed the threshold confidence and 
Gunaratne does not explicitly disclose wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of resources allocated to the module. 
	However, Alameh teaches determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task, wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of resources allocated to the module (see at least abstract, [0122]: context determination system 500 can add at least one high-power context sensor, e.g., high-power context sensor 506, when the aggregated confidence score 529 from the inputs 520,521,522 received from the initially selected low-power context sensors 503,504,505 falls below the predefined confidence level threshold 531). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task, wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of resources allocated to the module as taught by Alameh in order to provide better managed power consumption. 

As per Claim(s) 2, Gunaratne discloses wherein the prospective task comprises taking a given trajectory (see at least abstract, [0054]-[0061]: safe trajectory; safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 3, Gunaratne discloses wherein taking the given trajectory comprises maintaining a current trajectory (see at least abstract, [0054]-[0061]: safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 4, Gunaratne discloses wherein taking the given trajectory comprises taking a trajectory different from a current trajectory (see at least abstract, [0054]-[0061]: safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).



As per Claim(s) 8, Gunaratne discloses wherein obtaining the confidence in the accuracy of the output of the module comprises selecting the module based on the prospective task and obtaining a confidence in an accuracy of an output of the selected module (see at least abstract, [0054]-[0061]: surrounding vehicle trajectory prediction module; safe trajectory determination module; fail-safe module).

As per Claim(s) 9, Gunaratne does not explicitly disclose increasing an amount of resources allocated to the module includes increasing one or more of computational resources and power to the module. 
	However, Alameh teaches increasing an amount of resources allocated to the module includes increasing one or more of computational resources and power to the module (see at least abstract, [0122]: context determination system 500 can add at least one high-power context sensor, e.g., high-power context sensor 506, when the aggregated confidence score 529 from the inputs 520,521,522 received from the initially selected low-power context sensors 503,504,505 falls below the predefined confidence level threshold 531). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating increasing an amount of resources allocated to the module includes increasing one or more of computational resources and power to the module as taught by Alameh in order to provide better managed power consumption.

As per Claim(s) 10, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and causing the vehicle to perform the prospective task comprises causing the vehicle to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 11, Gunaratne discloses wherein performing the prospective task comprises the vehicle autonomously performing the prospective task (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 12, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and the vehicle autonomously performs the prospective task to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 16, Gunaratne discloses wherein the instructions that cause the vehicle to perform the prospective task comprise instructions that cause the vehicle to autonomously perform the prospective task (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 17, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and the instructions that cause the vehicle to perform the prospective task comprise instructions that cause the vehicle to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).


identifying, by a processor of the vehicle, a prospective task to be performed by the vehicle (see at least abstract, [0054]-[0061]: safe trajectory); obtaining, by a processor of the vehicle, a confidence in an accuracy of an output of a module; making a determination by a processor of the vehicle, whether the obtained confidence exceeds a threshold confidence that is associated with the prospective task (see at least [0054]-[0061]); determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task (see at least abstract, [0054]-[0061]: host vehicle executes fail-safe); if the determination is that the obtained confidence exceeds the threshold confidence, performing, by a processor of the vehicle, the prospective task (see at least [0054]-[0061], [0084]); and if the determination is that the obtained confidence does not exceed the threshold confidence, performing, by a processor of the vehicle, an alternative task different from the prospective task (see at least abstract, [0054]-[0061]: host vehicle executes fail-safe). 
Gunaratne does not explicitly disclose wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of resources allocated to the module. 
	However, Alameh teaches determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task, wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of resources allocated to the module (see at least abstract, [0122]: context determination system 500 can add at least one high-power context sensor, e.g., high-power context sensor 506, when the aggregated confidence score 529 from the inputs 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task, wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of resources allocated to the module as taught by Alameh in order to provide better managed power consumption. 

As per Claim(s) 19, Gunaratne does not explicitly disclose increasing an amount of resources allocated to the module includes increasing one or more of computational resources and power to the module. 
	However, Alameh teaches increasing an amount of resources allocated to the module includes increasing one or more of computational resources and power to the module (see at least abstract, [0122]: context determination system 500 can add at least one high-power context sensor, e.g., high-power context sensor 506, when the aggregated confidence score 529 from the inputs 520,521,522 received from the initially selected low-power context sensors 503,504,505 falls below the predefined confidence level threshold 531). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating increasing an amount of resources allocated to the module includes increasing one or more of computational resources and power to the module as taught by Alameh in order to provide better managed power consumption.

As per Claim(s) 20, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and performing the alternative task comprises causing the vehicle to take an alternative trajectory different from the given trajectory (see at least abstract, [0054]-[0061]: safe trajectory; host vehicle executes fail-safe).


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Alameh, and further in view of US 20190071091 (“Zhu”).
As per Claim(s) 5 and 15, Gunaratne does not explicitly disclose wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action. 
However, Zhu teaches wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action (see at least abstract, [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gunaratne by incorporating wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action as taught by Zhu in order to provide lane assistance to a driver.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Alameh, and further in view of US 20200353920 (“Sun”).

However, Sun teaches wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory (see at least abstract, [0050], [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gunaratne by incorporating wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory as taught by Sun in order to avoid a collision with the moving object based on the probabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668